Berry, J.
This is an action upon a contract alleged to have been entered into between the plaintiff and the defend*434ant, whereby the latter hired the former to teach a school. Laws 1879, c. 17, § 2, provides that a common school-district shall hire “such teachers only as have certificates of qualification,” and it follows that a contract to hire a teacher not having a certificate is unauthorized, and therefore void. Jenness v. School-district, 12 Minn. 448. As the possession of the certificate is necessary to the validity of the contract, the allegation of such possession is necessary to the statement of a cause of action upon such contract. For lack of such allegation the complaint in this action was properly held demurrable.
As it is possible that the complaint may be amended so as to cure the defect above mentioned, it is best, to consider also the other objections urged in support of the demurrer. It is objected that the complaint does not show that the plaintiff was hired by the trustees at a meeting called for that purpose, nor that there was any meeting of the trustees, or that notice thereof was given, all as required by statute. But the complaint alleges that the plaintiff and defendant —i. e., the school-district — “entered into an agreement in writing,” a copy of which is made part of the complaint. This implies that the necessary statutory directions were complied with, for in no other way could the district enter into the agreement. The agreement purports upon its face to have been made by the plaintiff and defendant, and is signed by the latter, and by “James Quirk, Director,” and “James Slater, Treasurer.” It being alleged, as before stated, that defendant" “entered into” the agreement signed in this way, it is necessarily implied that Quirk and Slater are respectively defendant’s director and treasurer, and therefore two of its board of trustees, such as are authorized by Laws 1879, c. 17, § 1, to make contracts for the district in the manner pointed out by statute.
Order affirmed.